DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: “A two-stroke electromagnetic engine comprising: a busbar; a magnetic field generator; a piston; a crankshaft; a connecting linkage; a power source; the power source being electrically connected to the busbar; the busbar comprising an input busbar portion, an intermediate busbar portion, and an output busbar portion; the intermediate busbar portion being laterally symmetrical about a longitudinal axis and longitudinally symmetrical about a lateral axis, wherein the intermediate busbar portion has a specified radial geometry, wherein the longitudinal axis and the lateral axis are perpendicular to each other, and wherein a piston axis intersects and is perpendicular to both the lateral axis and the longitudinal axis; the input busbar portion being terminally connected to the intermediate busbar portion; the output busbar portion being terminally connected to the intermediate busbar portion longitudinally opposite the input busbar portion along the intermediate busbar portion, wherein the busbar is configured to direct electrical current received from the power source serially through the input busbar portion, the intermediate busbar portion, and the output busbar portion; the piston being concentrically positioned with the intermediate busbar portion, wherein the piston is configured to be linearly displaced along the piston axis, and wherein the piston is displaced between a top dead center (TDC) position and a bottom dead center (BDC) position; the magnetic field generator being centrally connected atop the piston, wherein the magnetic field generator is laterally and longitudinally centered within the intermediate busbar portion; the magnetic field generator being oriented laterally; and the piston being operatively connected to the crankshaft through the connecting linkage, wherein the piston is configured to turn the crankshaft through displacement of the piston along the piston axis.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fliearman et al. (US 10900454) teaches a starter-generator having a gearset, clutches, and first and second linkages coupled to respective armatures.
Elie et al. (US 2020/0331560) teaches a support arm supporting an armature, the armature part of a hub wheel motor, the motor linked to a crankshaft of a gear set.
Brandt et al. (US 2020/0259393) teaches a motor having a magnetic element which propels a crankshaft, a connecting rod, a permanent magnet connected to a connecting element, and a controller controlling the polarity of coils.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832